This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 08 January 2021) has been withdrawn pursuant to 37 CFR § 1.114.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under AIA  35 USC § 103 as being unpatentable over US 20140011370 A1 (Kato'370) in view of US 20110159187 A1 (Kato'187) and/or US 20160122873 A1 (Iwasaki'873, Iwasaki'873 claims the benefit of JP 20140220479 filed 29 October 2014 and published as JP 2016092026 A {Iwasaki'026}), and US 20080173238 A1 (Nakashima'238), as evidenced by US 20150013594 A1 (Yamada'594) and/or US 20100229797 A1 (Kato'979).
Regarding claim 1, Kato'370 discloses a film deposition apparatus (film deposition apparatus 1), comprising:
a process chamber (vacuum chamber 11);
a rotary table (turntable 2 {a.k.a. susceptor 2}) that is disposed in the process chamber (vacuum chamber 11) and includes an upper surface for holding a substrate (wafer W);
a first reaction gas supply part (1st reaction gas nozzle 31 connected to supply source 30A of 1st reaction gas) that is disposed in a first process region (1st reaction area P1) above the rotary table (turntable 2) and configured to supply a first reaction gas (1st reaction gas) to the upper surface of the rotary table;
a second reaction gas supply part (2nd reaction gas nozzle 32 connected to supply source 30B of 2nd reaction gas) that is disposed in a second process region (2nd reaction area P2) apart from the first reaction gas supply part in a circumferential 

    PNG
    media_image1.png
    1011
    1563
    media_image1.png
    Greyscale

FIG. 1 of Kato'370
separation gas supply parts (1st separation gas nozzle 41 connected to 1st separation source 30D of 1st separation gas for 1st separation area D1; 2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3  … etc.} for 2nd separation area D2) that are disposed in a separation region (2nd separation area D2) between the first reaction gas supply part (of 1st reaction area P1) and the second reaction gas supply part (of 2nd reaction area P2) in the circumferential direction of the rotary table and configured to supply a

    PNG
    media_image2.png
    1402
    1224
    media_image2.png
    Greyscale

FIG. 3 of Kato'370
separation gas for separating the first reaction gas and the second reaction gas, the separation gas supply parts being arranged at predetermined intervals along a radial 

    PNG
    media_image3.png
    1334
    916
    media_image3.png
    Greyscale

FIG. 12 of Kato'370
the separation gas supply parts (1st separation gas nozzle 41 connected to 1st separation source 30D of 1st separation gas for 1st separation area D1; 2nd separation gas 2, ClF3 … etc.} for 2nd separation area D2) configured to supply, in addition to the separation gas (2nd separation gas nozzle 42 connected to
2nd separation source 30D of 2nd separation gas for 2nd separation area D2), an additive gas (gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3  … etc.} for 2nd separation area D2) for controlling adsorption of the first reaction gas or for etching a part of material components included in the first reaction gas; and
a controller (control unit 7 that outputs a control signal to execute  … gas supplying).
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].  The limitation:
"configured to supply, in addition to the separation gas, an additive gas for controlling adsorption of the first reaction gas or for etching a part of material components included in the first reaction gas" associated with the separation gas supply parts;
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2 of Kato'370, in addition to 2nd separation gas nozzle 42 supplying 2nd separation gas to 2nd separation area D2, is capable of supplying fluorine containing gas (e.g., F2, ClF3 … etc.) as the additive gas for controlling adsorption of the first reaction gas or for etching a part of material components included in the first reaction gas;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of .  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 1, Kato'187 discloses a film deposition apparatus (film deposition apparatus comprising vacuum chamber 1), comprising:
separation gas supply parts (showerhead 401 in separation area D1 {with outer & inner portions 401a & b}; &/or showerhead 402 at separation area D2 {with outer & inner portions 402a & b}) disposed in a separation region (showerhead 401 in separation area D1; &/or showerhead 402 at separation area D2 {with outer & inner portions 402a & b}) between the first reaction gas supply part (reaction gas nozzle 310 {a.k.a. nozzle 31} at 1st process area P1 {a.k.a. 1st area 48A}) and

    PNG
    media_image4.png
    562
    1535
    media_image4.png
    Greyscale

FIG. 21B of Kato'187 (Cropped)
the second reaction gas supply part (reaction gas nozzle 320 {a.k.a. nozzle 32} at 2nd process 

    PNG
    media_image5.png
    1105
    1160
    media_image5.png
    Greyscale

FIG. 21A of Kato'187
provided by reaction gas nozzle 310 {a.k.a. nozzle 31}) and the second reaction gas (2nd reaction gas provided by reaction gas nozzle 320 {a.k.a. nozzle 32}), the separation gas supply parts (outer portion 401a & inner portions 401b of showerhead 401 in separation 
a controller (process controller 100a of control portion 100 configured to control … independent supply gas(es) … to outer portion 401a & inner portion 401b (and to outer portion 402a & inner portion 402b) configured to cause supply separation gas to the separation gas supply parts.
FIGs. 1-5, & 21A-23; ¶¶[0015]-[0018]; ¶¶[0035]-[0038]; ¶¶[0050]-[0063]; & ¶¶[0113]-[0117].
Substituting the separation gas nozzles of Kato'370 with partitioned, separation showerheads as disclosed by Kato'187 is to permit the controlled variation of separation gas (e.g., variation of flow of separation gas) along the radial direction within the separation region(s).  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to substitute the separation gas nozzles of Kato'370 with partitioned, separation showerheads as disclosed by Kato'187.
Regarding claim 1, Iwasaki'873 discloses a film deposition apparatus (film forming apparatus 10), comprising:
a process chamber (processing chamber C);
a rotary table (mounting table 14) that is disposed in the process chamber and includes an upper surface (top surface of the mounting table 14) for holding a substrate (substrate W);
a gas supply part (unit U {e.g., shower head [a.k.a. partitioned, separation showerhead]} 

    PNG
    media_image6.png
    747
    950
    media_image6.png
    Greyscale

FIG. 1 of Iwasaki'873 (Cropped)
a controller (controller 70 transmits a control signal for controlling the flow rate of the precursor gas to the valves 161v-163v & flow rate controllers 161c-163c),
the gas supply part connected to both of a separation gas supply source (inert gas) that supplies to the separation gas and an additive gas supply source (precursor gas) that supplies an additive gas; and

    PNG
    media_image7.png
    723
    1462
    media_image7.png
    Greyscale

FIG. 3 of Iwasaki'873 (Cropped)

    PNG
    media_image8.png
    1037
    1023
    media_image8.png
    Greyscale

FIG. 6 of Iwasaki'873

    PNG
    media_image9.png
    825
    1540
    media_image9.png
    Greyscale

FIG. 4 of Iwasaki'873 (Cropped)
the controller (controller 70 transmits a control signal for controlling the flow rate of the precursor gas to the valves 161v-163v & flow rate controllers 161c-163c) configured to
adjust a flow rate of the separation gas (inert gas) and a flow rate of the additive gas (precursor gas) in the radial direction of the rotary table and thereby control a thickness of a deposited film in the radial direction by
causing a same selected separation gas supply part from among the separation gas supply parts (one of injection sections 161a, 162a, & 163a) to supply both of the separation gas and the additive gas and
causing other gas supply parts (others of injection sections 161a, 162a, & 163a) of the gas supply parts other than the same selected separation gas supply part of the separation gas supply parts to supply only the separation gas.
FIGs. 1-6, 13-18, & 23-26; ¶¶[0008]-[0013]; ¶¶[0030]-[0089]; ¶¶[0094]-[0107]; & ¶¶[0111]-[0118].
In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to substitute the separation gas nozzles of Kato'370 with partitioned, separation showerheads as disclosed by Iwasaki'873.
Regarding claim 1, Kato'370 does not expressly disclose:
the controller configured to 
select a separation gas supply part from among the separation gas supply parts,
cause the same selected separation gas supply part to supply both of the separation gas and the additive gas selectively to a partial area corresponding to a position of the selected separation gas supply part in the radial direction of the rotary table, and
cause other separation gas supply parts of the separation gas supply parts other than the selected separation gas supply part to supply only the separation gas at a same time as causing the selected separation gas supply part to supply both of the separation gas and the additive gas to adjust a concentration distribution of the additive gas in the radial direction of the rotary table and thereby control a thickness of a deposited film in the radial direction.
Regarding claim 1, Nakashima'238 discloses:
each separation gas supply part from among a plurality separation gas supply parts (plurality of gas introduction partition portions 230a-230h downstream of process gas supply portions 249a-249h and 1st inert gas supply portions 250a-250h of gas inlet tube 230 by

    PNG
    media_image10.png
    2742
    2922
    media_image10.png
    Greyscale

FIG. 17 of Nakashima'238 (Cropped)
way of mass flow control units {MFC} 241a-241h) connected to both of a separation gas supply source (e.g., 1st inert gas supply portions 250a-250h) that supplies to the separation 
a controller (controller 240 including gas flow rate control unit 235 …etc. electrically connected to main control unit 239 constituting an operating unit & an input/output unit for controlling the substrate processing apparatus in its entirety) configured to:

    PNG
    media_image11.png
    2559
    2882
    media_image11.png
    Greyscale

FIG. 22 of Nakashima'238 (Cropped)
select a separation gas supply part (one of gas introduction partition portions 230a-230h {e.g., 230h}) from among the separation gas supply parts (gas introduction 
cause the same selected separation gas supply part (one of gas introduction partition portions 230a-230h {e.g., 230h}) to supply both of the separation gas (e.g., 1st inert gas by way of 1st inert gas supply portion 250h) and the additive gas (e.g., process by way of process gas supply portions 249h) selectively to a partial area corresponding to a position of the selected separation gas supply part (one of gas introduction partition portions 230a-230h {e.g., 230h}), and
cause other separation gas supply parts (the others of gas introduction partition portions 230a-230h {e.g., 230a-230g}) of the separation gas supply parts other than the selected separation gas supply part (one of gas introduction partition portions 230a-230h {e.g., 230h}) to supply only the separation gas (e.g., 1st inert gas by way of 1st inert gas supply portions 250a-g) at a same time as causing the selected separation gas supply part (one of gas introduction partition portions 230a-230h {e.g., 230h}) to supply both of the separation gas (e.g., 1st inert gas by way of 1st inert gas supply portion 250h) and the additive gas (e.g., process by way of process gas supply portions 249h) to adjust a concentration distribution of the additive gas in a direction and thereby control a thickness of a deposited film in the direction.
FIGs. 5, 17, 22-28; ¶¶[0042]-[0048]; ¶¶[0144]-[0175]; & ¶¶[0261]-[0277]
A motivation for connecting both of the inert gas supply source and the additive gas supply source as disclosed by Nakashima'238 to each of separation gas supply parts (each partition of the partitioned, separation showerheads) of Kato'370 & Kato'187 and/or Kato'370 & Iwasaki'873 while at the same time programing the controller of Kato'370 & Kato'187 and/or Kato'370 & Iwasaki'873 as disclosed by Nakashima'238 is to locally supplying processing gas In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to connect both of the inert gas supply source and the additive gas supply source as disclosed by Nakashima'238 to each of separation gas supply parts (each partition of the partitioned, separation showerheads) of Kato'370 & Kato'187 and/or Kato'370 & Iwasaki'873 while at the same time programing the controller of Kato'370 & Kato'187 and/or Kato'370 & Iwasaki'873 as disclosed by Nakashima'238
Regarding claim 1, Yamada'594 evidences:
gas supply parts (1st gas supply path 31, 2nd gas supply path 32, & 3rd gas supply path 33) connected to both of an inert gas supply source (nitrogen {N2} supply source) that supplies to an inert gas (N2) and an additive gas supply source (hydrogen {H2} supply source) that supplies an additive gas (H2); and
causing at least one of the separation gas supply parts (one of 1st gas supply path 31, 2nd gas supply path 32, & 3rd gas supply path 33) to supply both of the separation gas and the additive gas and 
causing other separation gas supply parts (the other of 1st gas supply path 31, 2nd gas supply path 32, & 2nd gas supply path 32) of the separation gas supply parts other than the at least one of the separation gas supply parts to supply only the separation gas.


    PNG
    media_image12.png
    1181
    1555
    media_image12.png
    Greyscale

FIG. 1 of Yamada'594
A motivation for connecting both of the inert gas supply source and the additive gas supply source as disclosed by Yamada'594 to each of separation gas supply parts (each partition of the partitioned, separation showerheads) of Kato'370 & Kato'187 and/or Kato'370 & Iwasaki'873 is to permit the controlled variation of separation gas (e.g., variation of flow of separation gas including variation of separation gas chemistry) along the radial direction within the separation region(s).  Such substitution, as an implementation of a predictable variation of In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Regarding claim 1, Kato'979 evidences:
a controller (control portion 100) configured to:

    PNG
    media_image13.png
    1227
    1288
    media_image13.png
    Greyscale

FIG. 10 of Kato'979 (Cropped)
select a gas supply part (gas nozzle 32) from among the separation gas supply parts 
cause such selected such selected gas supply part (gas nozzle 32) to supply both of a constant source gas concentration and balance gas (gas nozzle 32 supplying concentration compensating gas having a source gas concentration different from the constant source gas concentration supplied by the 1st main gas nozzle 31, the constant source gas concentration supplied along the longitudinal direction of 1st main gas nozzle 31) selectively to a partial area corresponding to a position of the selected gas supply part in the radial direction of a rotary table (turntable 2), and
cause other gas supply parts (1st main gas nozzle 31 supplying constant source gas concentration along the longitudinal direction of 1st main gas nozzle 31) of the gas supply parts other than the such selected gas supply part to supply only the constant source gas concentration to adjust a concentration of the constant source gas concentration in the radial direction of the rotary table and thereby control a thickness of deposited film in the radial direction.
FIGs. 1-6 & 10-14; ¶¶[0016]-[0021]; ¶¶[0025]-[0029]; ¶¶[0043]-[0104]; & ¶¶[0128]-[0131].
A motivation for configuring the controller of Kato'370 & Kato'187 and/or Kato'370 & Iwasaki'873 to select, cause, and cause as disclosed by Kato'979 is to adjust the concentration a reacting gas uniform in the radial direction of a rotary table and, in turn, the thickness of a deposited film in the radial direction uniform.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to configure the controller of Kato'370 & Kato'187 and/or Kato'370 & Iwasaki'873 to select, cause, and cause as disclosed by Kato'979.
Regarding claim 2, Kato'370 discloses:
each of the separation gas supply parts (1st separation gas nozzle 41 connected to 1st separation source 30D of 1st separation gas for 1st separation area D1; 2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) including gas discharge holes that are arranged in the radial direction of the rotary table (turntable 2) and supply the separation gas and the additive gas (gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3  … etc.} for 2nd separation area D2)to the upper surface of the rotary table (turntable 2),
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109]);
Kato'187 discloses:
each of the separation gas supply parts including gas discharge holes arranged in the radial direction of the rotary table,
(FIGs. 1-5, & 21A-23; ¶¶[0015]-[0018]; ¶¶[0035]-[0038]; ¶¶[0050]-[0063]; & ¶¶[0113]-[0117]); and
Yamada'594 evidences:
supplying a separation gas and an additive gas to the upper surface of a rotary table,
(FIGs. 1-5; ¶¶[0004]-[0005]; ¶[0019]; ¶[0021]; ¶[0024]; ¶[0031]; ¶¶[0042]-[0044]; ¶[0053]; ¶¶[0077]-[0078]; ¶[0094]; ¶¶[0101]-[0106]; ¶¶[0122]-[0123]; ¶¶[0126]-[0130]; ¶[0135]; claim 3; claim 6; claim 9; & claim 13).
Regarding claim 3, Kato'370 discloses:
the separation gas supply parts (2nd separation gas nozzle 42 connected to 2, ClF3 … etc.} for 2nd separation area D2) disposed in a same position in a rotational direction of the rotary table (turntable 2),
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109]); and
Kato'187 discloses:
separation gas supply parts disposed in a same position in a rotational direction of the rotary table,
(FIGs. 1-5, & 21A-23; ¶¶[0015]-[0018]; ¶¶[0035]-[0038]; ¶¶[0050]-[0063]; & ¶¶[0113]-[0117]).
Regarding claim 4, Kato'370 discloses:
the separation gas supply parts (1st separation gas nozzle 41 connected to 1st separation source 30D of 1st separation gas for 1st separation area D1 verses 2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) disposed in different positions in a rotational direction of the rotary table (turntable 2),
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109]); and
Kato'187 discloses:
separation gas supply parts disposed in different positions in a rotational direction of the rotary table,
(FIGs. 1-5, & 21A-23; ¶¶[0015]-[0018]; ¶¶[0035]-[0038]; ¶¶[0050]-[0063]; & ¶¶[0113]-[0117]).
Regarding claim 5, Kato'370 discloses:

    PNG
    media_image14.png
    1012
    1400
    media_image14.png
    Greyscale

FIG. 5 of Kato'370 (Cropped)
the first process region (1st reaction area P1) defined by the upper surface of the rotary table and a first ceiling surface of the process chamber;
the second process region (2nd reaction area P2) defined by the upper surface of the rotary table and a second ceiling surface of the process chamber;
the separation region (2nd separation area D2) defined by the upper surface of the rotary table and a third ceiling surface of the process chamber; and
a height of the third ceiling surface from the upper surface of the rotary table is less than heights of the first ceiling surface and the second ceiling surface from the upper surface of the rotary table (turntable 2),
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109]); and

the first process region is defined by the upper surface of the rotary table and a first ceiling surface of the process chamber;
the second process region is defined by the upper surface of the rotary table and a second ceiling surface of the process chamber;
the separation region is defined by the upper surface of the rotary table and a third ceiling surface of the process chamber; and
a height of the third ceiling surface from the upper surface of the rotary table is less than heights of the first ceiling surface and the second ceiling surface from the upper surface of the rotary table,
(FIGs. 1-5, & 21A-23; ¶¶[0015]-[0018]; ¶¶[0035]-[0038]; ¶¶[0050]-[0063]; & ¶¶[0113]-[0117]).
Regarding claim 6, Kato'370 discloses:
flow rate controllers (flow regulation valves associated with each of gas nozzles 31, 32, 33, 35, 41, & 42 a connected to gas supply sources 30A-E, respectively) provided for each of the separation gas supply parts and configured to control supply flow rates of the separation gas and the additive gas.
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109]); and
Yamada'594 evidences:
flow rate controllers provided for each of the separation gas supply parts and configured to control supply flow rates of an insert gas and the additive gas,
(FIGs. 1-5; ¶¶[0004]-[0005]; ¶[0019]; ¶[0021]; ¶[0024]; ¶[0031]; ¶¶[0042]-[0044]; ¶[0053]; ¶¶[0077]-[0078]; ¶[0094]; ¶¶[0101]-[0106]; ¶¶[0122]-[0123]; ¶¶[0126]-[0130]; ¶[0135]; claim 3; claim 6; claim 9; & claim 13).
Regarding claim 7, Kato'370 discloses:
the first process region (1st reaction area P1), the second process region (2nd reaction area P2), and the separation region (2nd separation area D2) are arranged in this order in a rotational direction of the rotary table (turntable 2); and
the separation gas supply parts (2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) configured to supply the additive gas for controlling the adsorption of the first reaction gas,
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109]);
Kato'187 discloses:
a first process region, a second process region, and a separation region arranged in this order in a rotational direction of a rotary table,
(FIGs. 1-5, & 21A-23; ¶¶[0015]-[0018]; ¶¶[0035]-[0038]; ¶¶[0050]-[0063]; & ¶¶[0113]-[0117]).
Regarding claim 8, Kato'370 discloses:
the separation gas supply parts (2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) configured to supply a hydrogen-containing gas as the additive gas,
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].  The limitation:
"configured to supply a hydrogen-containing gas as the additive gas" associated with the separation gas supply parts;

gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} of Kato'370 is capable supplying supply a hydrogen-containing gas (e.g., hydrogen fluoride {HF}) as the additive gas;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kato'370 since Kato'370 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kato'370.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.); 
in addition, Kato'370 discloses:
the separation gas supply parts (2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) for controlling adsorption of the first reaction gas,
(FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].  Therefore, selecting fluorine containing gas {e.g., F2, ClF3 … etc.} of Kato'370 to be hydrogen fluoride (HF), which hydrogen-containing gas, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.); and
Yamada'594 evidences:
supply a hydrogen-containing gas (H2) as an additive gas,

Regarding claim 9, Kato'370 discloses:
the separation gas supply parts (2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) are configured to supply a halogen-containing gas as the additive gas.
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].
Regarding claim 10, Kato'370 discloses:
the first process region (1st reaction area P1), the 1st separation region (1st separation area D2), the second process region (2nd reaction area P2), and the 2nd separation region (2nd separation area D2) are arranged in this order in a rotational direction of the rotary table (turntable 2); and
the separation gas supply parts (2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) configured to supply the additive gas for etching a part of the material components included in the first reaction gas.
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].
Rearranging the gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} from 2nd separation area D2 of Kato'370 to the 1st separation area D2 Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to rearrange the gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} from 2nd separation area D2 of Kato'370 to the 1st separation area D2 as suggested by Kato'370.
Regarding claim 11, Kato'370 discloses:
the first reaction gas supply part (1st reaction gas nozzle 31 connected to supply source 30A of 1st reaction gas {e.g., silicon (Si) gas containing such as bis tertiary-butylamino silane (BTBAS: SiH2(NHC(CH3)3)2)) … etc.}) configured to supply a silicon-containing gas as the first reaction gas; and
the separation gas supply parts (1st separation gas nozzle 41 connected to 1st separation source 30D of 1st separation gas for 1st separation area D1; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 1st separation area D1) configured to supply a chlorine gas as the additive gas.
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].
Regarding claim 12, Kato'370 discloses:
the second reaction gas supply part (2nd reaction gas nozzle 32 connected to supply source 30B of 2nd reaction gas {e.g., mixture of ozone (O3) & oxygen (O2)}) configured to supply an oxidizing gas as the second reaction gas.

Regarding claim 13, Kato'370 discloses:  

    PNG
    media_image15.png
    749
    1527
    media_image15.png
    Greyscale

FIG. 5 of Kato'370
a third reaction gas supply part (gas nozzle 3 for plasma generation gas connected to supply source 30C of plasma generation gas {e.g., mixture of argon (Ar) & oxygen (O2)}) disposed in a third process region (3rd reaction area P3 {a.k.a.
plasma reaction area P3}) apart from the first reaction gas supply part (of 1st reaction area P1) and the second reaction gas supply part (of 2nd reaction area P2) in the circumferential direction of the rotary table (turntable 2) and configured to supply, to the upper surface of the rotary table (turntable 2), a third reaction gas for modifying a reaction product formed as a result of reaction between the first reaction gas and the second reaction gas.
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].
Regarding claim 14, Kato'370 discloses:
a plasma generator (plasma processing unit 71) disposed above the third process region (3rd reaction area P3) and configured to activate the third reaction gas.
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].
Regarding claim 15, Kato'370 discloses:
the substrate being a wafer (wafer W) having a surface in which a recess is formed.
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].  The limitation:
"a surface in which a recess is formed" associated with the wafer;
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the wafer W of Kato'370 is capable having a surface in which a recess is formed;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kato'370 since Kato'370 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kato'370.  In addition, inclusion of material or article (i.e., wafer W having a surface in which a recess is formed) worked  upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 16, Kato'370 discloses:
the recess being a trench or a via formed in the surface of the wafer (wafer W).
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].  The limitation:

is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the wafer W of Kato'370 is capable having a surface in which a trench or a via is formed;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kato'370 since Kato'370 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kato'370.  In addition, inclusion of material or article (i.e., wafer W having a surface in which a trench or a via is formed is formed) worked  upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 17, Kato'370 discloses:
the additive gas of the separation gas supply parts (2nd separation gas nozzle 42 connected to 2nd separation source 30D of 2nd separation gas for 2nd separation area D2; & gas nozzle 35 connected to gas source 30E of fluorine containing gas {e.g., F2, ClF3 … etc.} for 2nd separation area D2) for controlling adsorption of the first reaction gas.
FIGs. 1-10 & 12; ¶[0015]; ¶¶[0036]-[0075]; ¶[0077]; ¶¶[0079]-[0100]; & ¶¶[0107]-[0109].
Response to Arguments
Applicant's arguments accompanying Applicant's RCE dated 05 April 2021 with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716